            Case 1:19-cv-10684-RA Document 7 Filed 04/15/20 Page 1 of 1



                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 JON R. MORGAN on behalf of himself and                               DATE FILED: 4-15-20
 all others similarly situated,

                              Plaintiff,
                                                                       19-CV-10684 (RA)
                         v.                                                 ORDER
 CYBERCARTEL INTERNATIONAL, INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on November 18, 2019. On November 21, 2019, the Court

ordered the parties to meet and confer within 30 days of service of the summons and complaint,

and to submit a joint letter within 45 days of service. According to the affidavit of service filed

on the docket, Defendant was served on February 11, 2020. To date, however, the Court has not

received the parties’ joint later. No later than April 22, 2020, the parties shall file a joint letter

updating the Court as to the status of this case and addressing the issues in the Court’s November

21st Order.

         Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:      April 15, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
